Case 13-50530-CSS   Doc 772-32   Filed 08/21/20   Page 1 of 4




Exhibit 141
                Case 13-50530-CSS              Doc 772-32        Filed 08/21/20        Page 2 of 4




                           Derex Walker

                                                                                                ^?r
From:
Sent:                      Thursday, June 16, 2011 5:32 PM
To:                        Frank Quintero
Cc:                        Ira Tochner; Stephanie Bond
Subject:
Attachments:
                           Allied
                           Allied Proposal.doc                                                      yi^L,
                                                                                                     L"8^CSRtt48u
                                                                                                ^oriS"»ta''"'"''


Frankie:

Could you please give the attached to Ron? Ira and I will give him a call tomorrow to discuss. Thanks, Derex




Confidential YUCAIPA734306
                Case 13-50530-CSS            Doc 772-32      Filed 08/21/20       Page 3 of 4



                       Jack Cooper/Black Diamond Proposal for Acquiring Allied Debt



 Option 1:

    Assign $145MM in Allied first lien loans held by Yucaipa to Black Diamond for cash at a rate of
    $0.50onthedollar

    Loan assignment would be contingent on the following:

        o Dismissing lawsuit against Jack Cooper/Mlke Riggs
        o Releasing the Allied lenders (other than CIT) from any claims
        o Indemnifying the Allied lenders (other than CIT) from any claims brought by CIT as a result
            of the Yucaipa/Allied litigation against CIT
        o Executing a "cooperation agreement" to facilitate the purchase of the Allied assets by Jack
             Cooper

                • The cooperation agreement would also facilitate Jack Cooper's leasing the assets
                      during the pendency of the bankruptcy case
                • Loan assignment to Black Diamond would not be contingent on assets being sold to
                      Jack Cooper

    Gross proceeds to Yucaipa under this option 1 would be $72,5MM
        o Net proceeds to Yucaipa after taking into account ComVest profit interest (i.e., 20% of any
             amounts over $45MM) and right to deferred interest (i.e., $4MM off the top) would be
             $63.8MM

        o Yucaipa's total investment in Allied is $164MM


 Option 2

    Assign $135MM in Allied first lien loans held by Yucaipa to Jack Cooper for cash and a note at a rate
    of $0.837 on the dollar or $ 113MM

        o Yucaipa would also be entitled to receive $10MM in excess LC deposits outside of the loan
           assignment to Jack Cooper, bringing the total distribution to Yucaipa to S123MM

    Loan assignment not contingent on financing or due diligence but is contingent on the following:

        o Dismissing lawsuit against Jack Cooper/Mike Riggs
        o Releasing the Allied lenders (other than CIT) from any claims

        o Settling lawsuit with CIT or indemnifying the Allied lenders for any claims brought by CIT as
            a result of the lawsuit
        o Executing a "cooperation agreement" to facilitate the foreclosure on the Allied assets by Tack
             Cooper

        o Allied having a minimum of $5MM in cash and $10MM in receivables plus at least 2,500 rigs
             in "reasonable working condition"

    Loan assignment is also not contingent on other lenders participating in the transaction




Confidential YUCAIPA734307
          Case 13-50530-CSS            Doc 772-32        Filed 08/21/20       Page 4 of 4



  $113MM in consideration paid in conjunction with the loan assignment would consist of $28.6MM in
  cash and $84.75MM in a note (the "Note")
     o The Note will have a coupon of 6% and mature in 6 months

     o Jack Cooper would have option of extending the maturity for an additional 6 months by paying
         3%, but coupon on the Note will reset to 12% for the extension period
     o The Note would have a lien on the Allied loans assigned to Jack Cooper under this option 2
        and any other Allied loans acquired by Jack Cooper fi-om third parties
     o The Note would also be guaranteed by Jack Cooper on an unsecured basis

  Net proceeds to Yucaipa after taking into account Corn Vest profit interest (i.e., 20% of any amounts
  over $45MM) and right to deferred interest (i.e., $4MM off the top) would be $104MM




Confidential YUCAIPA734308
